ORDER TO SHOW CAUSE
Emergent Suspension With Restraints
The Office of Attorney Ethics having petitioned the Supreme Court for an order temporarily suspending Edward C. Chew, III of Clementon from the practice of law pursuant to R.1:20-5(b), *462and for restraints on the disbursal of funds from all accounts maintained pursuant to R.1:21-6, and good cause appearing;
It is ORDERED that Edward C. Chew, III of Clementon admitted to practice in this State in 1985, is temporarily suspended from the practice of law, effective immediately, and until further order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action pursuant to R.1:20-11(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of Edward C. Chew, III wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution maintained by Edward C. Chew, III pursuant to R.1:21-6 shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further order of this Court; and it is further
ORDERED that Edward C. Chew, III show cause before this Court on the 20th day of December, 1990, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why the temporary suspension and restraints herein should not continue pending final disposition of any complaints against him and until further order of the Court and further why the trust funds maintained by Edward C. Chew, III, restrained from disbursement by this Order, should not be transmitted by the financial institutions which are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending further order of this Court; and it is further
ORDERED that the respondent may move prior to the return date of this Order to Show Cause, on an application for good cause shown, for modification of this Order or the restraints contained herein; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, shall present this matter to the Court; and it is further
*463ORDERED that Edward C. Chew, III be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.